Citation Nr: 0320623	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  97-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar and cervical spine.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

3.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a neurological 
disorder, to include blackouts.

4.	Entitlement to service connection for skin cancer and a 
skin disorder secondary to Agent Orange exposure.  

5.	Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the left transverse process at L-
1.  

6.	Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955, and from January 1956 to July 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the No. Little Rock, Arkansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran has submitted a notice of disagreement with a 
denial of service connection for a right thyroid tumor.  The 
RO, in July 002, issued a statement of the case on the issue, 
but the veteran did not file a substantive appeal.  
Accordingly, this issue is not before the Board for appellate 
consideration.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), became law.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107).  The VCAA 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  

The Board conducted additional development in this case, 
pursuant to 38 C.F.R. § 19.9(a)(2), in July 2002 and March 
2003.  The development conducted has been completed.  
Additional evidence has been received into the record which 
the RO has not had the opportunity to review in conjunction 
with the veteran's claim.  The United States Court of Appeals 
for the Federal Circuit has recently invalidated the 
regulations, which empowered the Board to both issue written 
notification of the VCAA to claimants and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the claimant or his or her 
representative.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
a remand in this case is now required for review of the 
evidence in the first instance.  

In addition, the Board notes that in March 2003, the Board 
requested that the veteran's claims file be reviewed, and an 
opinion be rendered, by a VA neurologist and orthopedist.  
The record shows that only the neurologist rendered an 
opinion.  A request for development by the Board "confers on 
the veteran or other claimant, as a matter of law, the right 
to compliance with the . . . orders."  Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, additional development is 
warranted.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2002) 
are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The veteran's claims file should be 
forwarded to the VA orthopedist who 
examined the veteran in January 2003, or, 
if that orthopedist is not available, to 
another specialist in orthopedics.  The 
examiner should be requested to render an 
opinion as to whether it is as likely as 
not that the currently diagnosed 
degenerative disc disease and/or joint 
disease (if present) of the cervical and 
lumbosacral spine were caused or 
aggravated by the inservice low back 
strain and/or the L-1 fracture of the 
transverse process.  The examiner should 
indicate whether an MRI is required.  If 
yes, it should be accomplished.  A 
complete rational for any opinion 
expressed should be included in the 
addendum.  

3.  Thereafter, the RO should readjudicate 
the issues on appeal, to include 
consideration of all evidence received since 
the last supplemental statement of the case.  
If the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case that 
addresses all relevant actions taken on the 
claims for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




